Citation Nr: 0410777	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-01 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is basically eligible for Department of 
Veterans Affairs (VA) nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The appellant claims that he had service in the Philippine 
Commonwealth Army in the service of the United States during World 
War II.

This matter arises before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision of the VA Regional Office 
(RO) in Manila, the Republic of the Philippines, which denied the 
appellant's claim of entitlement to VA benefits on the basis he 
did not have qualifying service as a veteran.

It is noted that, in his December 2002 substantive appeal, the 
veteran requested a Travel Board hearing at the Manila Regional 
Office.  However, in February 2003 correspondence, he indicated 
that he desired the withdrawal of this hearing request.  
Accordingly, the Travel Board hearing request is withdrawn.  See 
38 C.F.R. § 20.702 (2002).


FINDING OF FACT

The service department has certified that the appellant had no 
service as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United States 
Armed Forces.


CONCLUSION OF LAW

The appellant does not meet the basic service eligibility 
requirements to entitle him to VA nonservice-connected pension 
benefits.  38 U.S.C.A. §§ 101, 107, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.40, 3.203 (2003). 





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law with significant changes in 
VA's duty to notify and assist.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Although subsequent case law indicates that the VCAA 
does not apply where (as here) the law is dispositive (See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001)), the Board finds 
that, regardless, the applicable mandates of the VCAA and 
implementing regulations were met in this case.  The appellant was 
notified of the VCAA by correspondence dated in October 2003.  As 
he has been kept apprised of what he must show to prevail in his 
claim, what information and evidence he is responsible for, and 
what evidence VA must secure, there is no further duty to notify.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Paralyzed 
Veterans of American v. Secretary of Veterans Affairs, 345 F.3d 
1334 (2003).  As service department certifications of service are 
binding on VA, there is no additional evidence for the appellant 
to provide.

Analysis

A person who does not attain the status of claimant has not 
submitted a claim.  Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994).  
In order to achieve the status of a claimant, the appellant must 
present evidence that he is a "veteran" as defined in law and 
regulation.  The term "veteran" means "a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  38 
U.S.C.A. § 101(2).

Service in the Philippine Scouts and in the organized military 
forces of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, may constitute recognized 
service in the armed forces of the United States for the purpose 
of receiving various VA benefits, including pension, compensation, 
dependency and indemnity compensation, and burial benefits.  38 
C.F.R. §§ 3.40, 3.41.

For the purpose of establishing entitlement to VA benefits, VA may 
accept evidence of service submitted by a claimant, such as a DD 
Form 214, Certificate of Release or Discharge from Active Duty, or 
an original Certificate of Discharge, without verification from 
the service department.  VA may accept such a submission if the 
evidence consists of a document issued by the service department, 
the document contains the needed information, and VA finds that 
the document is genuine and that the information on the document 
is accurate.  If the documents submitted by the claimant do not 
meet these requirements, VA shall request verification of service 
from the service department.  38 C.F.R. § 3.203.

Here, the appellant provided several documents from the Philippine 
government in an effort to establish entitlement to VA benefits.  
However, the Philippine government has its own laws and 
regulations which permit recognition of military service that is 
not recognized by the service department.  The documents submitted 
by the appellant fail to satisfy the requirements of 38 C.F.R. § 
3.203 as acceptable proof of service, as they are not official 
documents of the appropriate United States service department.  
Therefore, these documents may not be accepted as verification of 
the appellant's service for the purpose of receiving VA benefits.

In addition, the appellant has provided a Certification of 
Military Service (NA Form 13038) which reflects that he was a 
member of the Army of the United States/PS (Philippine Scouts) 
from June 1943 to December 1945 and from December 1945 to May 
1946.  A notation on this document states that it is contrived.  
Similarly, the appellant submitted a Separation Qualification 
Record, WD AGO Form 100, which shows service from August 1946 to 
April 1949.  However, the service department has verified that the 
service number identified on the Separation Qualification Record 
does not belong to the appellant.  Accordingly, these documents 
may not be accepted as verification of the appellant's service for 
the purpose of receiving VA benefits.

More importantly, in April 2003 the service department, National 
Personnel Records Center (NPRC), verified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.  NPRC further stated that the evidence 
submitted was insufficient to warrant a change in this negative 
certification.  In this regard, it is noted that the service 
department findings are binding and conclusive upon VA.  See Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 
F.3d 747, 749 (Fed. Cir. 1997).  The appellant has provided no 
further evidence that would warrant a request for re-certification 
from the service department.  See Memorandum for File, dated March 
2004; Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

Despite the appellant's argument that his military service should 
entitle him to VA pension benefits, the Board is bound by the 
service department's findings and the applicable legal criteria.  
As the appellant does not have the requisite service for basic 
eligibility for nonservice-connected pension benefits as required 
by law, there is no legal basis for allowing the claim.  
Therefore, his claim for VA benefits must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for VA nonservice-connected pension benefits is 
denied.




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



